DETAILED ACTION
	Claims 1-20 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utsuno (WO 2018/092366, for English equivalent see US 2019-0319305).	
	Regarding claim 1, Utsuno teaches an electrolyte material comprising lithium, phosphorus, sulfur and chlorine with an argyrodite structure wherein the ratio of chlorine to phosphorus is 1 to 1.9 (abstract, par. 55-61).
	Regarding claims 2 and 8, Utsuno teaches that the electrolyte may be formula 1 shown below (abstract, par. 55-61). 


    PNG
    media_image1.png
    203
    429
    media_image1.png
    Greyscale

	Regarding claims 3, Utsuno teaches that the electrolyte has X-ray diffraction peaks at 2Ɵ= 26°, 30°, and 32° (fig. 1, par. 200). It is the position of the office that the 2Ɵ value of each peak would 
	Regarding claim 4, it is the position of the Office that the electrolyte of Utsuno would inherently have the same full width half maximum increase due to increasing a as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 5, it is the position of the office that the electrolyte of Utsuno would inherently have the same wave number as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 6, it is the position of the office that the electrolyte of Utsuno would inherently have the same Li-NMR spectrum as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 7, it is the position of the office that the electrolyte of Utsuno would inherently have the same P-NMR as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 9, Utsuno teaches that the electrolyte has X-ray diffraction peaks at 2Ɵ= 26°, 30°, and 32° (fig. 1, par. 200). It is the position of the office that the electrolyte of Utsuno would inherently have the same peak increase as a function of b increasing as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 10, Utsuno teaches that the electrolyte has X-ray diffraction peaks at 2Ɵ= 26°, 30°, and 32° (fig. 1, par. 200). It is the position of the office that the electrolyte of Utsuno would inherently have the same diffraction intensity ratios as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).

	Regarding claim 12, it is the position of the office that the electrolyte of Utsuno would inherently have the same wave number as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 13, it is the position of the office that the electrolyte of Utsuno would inherently have the same Li-NMR spectrum as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 14, it is the position of the office that the electrolyte of Utsuno would inherently have the same P-NMR as claimed because Utsuno discloses the same chemical formula as recited by applicant (abstract, par. 55-61).
	Regarding claim 15, Utsuno discloses a method of manufacturing a sulfide electrolyte comprising the steps of mixing lithium disulfide, phosphorus pentasulfide, and lithium chloride in a planetary ball mill and pulverizing the mixture, then heating the mixture (abstract par. 55-61, 196-198).  Utsuno teaches that this process yields an electrolyte material comprising lithium, phosphorus, sulfur and chlorine with an argyrodite structure wherein the ratio of chlorine to phosphorus is 1 to 1.9 (abstract, par. 55-61).
	Regarding claim 16, Utsuno teaches that the electrolyte may be formula 1 shown below (abstract, par. 55-61).

    PNG
    media_image1.png
    203
    429
    media_image1.png
    Greyscale


	Regarding claim 17, Utsuno teaches that the molar concentrations of the precursor materials are as follows: lithium sulfide 47.5%, disphosphorus pentasulfide 12.5%, and lithium chloride 40% (par. 196).
	Regarding claim 20, Utsuno teaches that the mixture is heated to 430 °C for 8 hours (par. 198).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18 is rejected under 35 U.S.C. 103 as being unpatentable over Utsuno as applied above, further in view of Senga (US 2019-0074544).
	Regarding claim 18, Utsuno teaches that the precursors may be mixed in the following molar concentrations: lithium sulfide 47.5%, disphosphorus pentasulfide 12.5%, and lithium chloride 40% (par. 196). Utsuno does not teach that elemental sulfur may be added.  However, Utsuno recognizes that changing the ratios of lithium, sulfur, phosphorus, and chlorine affects the conductivity of the electrolyte (table 4, par. 201). Thus, Utsuno teaches that the amounts of each element in the formula are a known result effective variable. In addition Senga teaches that elemental sulfur can be added to a lithium, sulfur, phosphorus, and chlorine electrolyte in order to adjust the molar ratios (par. 23-38).  Thus, Utsuno teaches that the amounts of each element in the formula are a known result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art to use elemental sulfur in the electrolyte of Utsuno because Senga teaches that elemental sulfur can be used instead of lithium sulfide.  It would have been obvious to one of ordinary skill in the art to adjust the amounts of all the precursors to the claimed ratios because Utsuno teaches that the amount of each element relative to each other affects the conductivity of the electrolyte (i.e. performance).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Utsuno as applied above, further in view of Vong et al. (US 2013/0189616).
	Regarding claim 19, Utsuno teaches that the electrolyte precursors are mixed with a planetary ball mill (par. 197).  Utsuno does not teach that the precursors are subjected to the claimed g-forces.  However, Vong et al. teaches that an efficient and effective manner of mixing materials is using resonant acoustics that apply g-forces between 5 and 100 Gs (par. 29).  Therefore, it would have been obvious to one of ordinary skill in the art to apply 5 to 100 Gs to the precursors of Utsuno because Vong teaches that such a method is efficient and effective for mixing components.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729